          Case 3:16-cv-01711-AC          Document 61     Filed 06/01/20   Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON




 FIVEA SHARIPOFF,

                                                                   Case No. 3:16-cv-01711-AC
                  Petitioner
                                                                      OPINION AND ORDER
         v.

 ROB PERSSON, Superintendent, Coffee
 Creek Correctional Institution,


                 Respondent.



MOSMAN, J.,

        On April 27, 2020, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (“F&R”) [ECF 55], recommending that this court deny Ms. Sharipoff’s

Petition for Writ of Habeas Corpus [ECF 2]. Ms. Sharipoff objected. [ECF 57]. Mr. Persson filed

a response. [ECF 58]. Upon review, I agree with Judge Acosta, and I DENY the petition and

decline to issue a certificate of appealability.

                                            DISCUSSION

        The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge




1 – OPINION AND ORDER
         Case 3:16-cv-01711-AC          Document 61        Filed 06/01/20     Page 2 of 2




but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

                                          CONCLUSION

       Upon review, I agree with Judge Acosta’s recommendation and I ADOPT the F&R [55].

I DENY Ms. Sharipoff’s Petition for Writ of Habeas Corpus [2]. Because Ms. Sharipoff has

failed to make a substantial showing of the denial of a constitutional right, I decline to issue a

certificate of appealability. 28 U.S.C. § 2253(c)(2). This case is DISMISSED with prejudice.

       IT IS SO ORDERED.

       DATED this 1st day of June, 2020.


                                                              ____________________________
                                                              MICHAEL W. MOSMAN
                                                              United States District Judge




2 – OPINION AND ORDER
